                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                  No. 3:18-cv-544-DSC

REBECCA PERKINS,                      )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )                   ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $14,888.25 for attorney fees, representing

less than twenty-five per cent of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the

406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $6,000.00,

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel Charlotte W. Hall the sum of $14,888.25, sent to her office at Arrowood and Hall PLLC,

P.O. Box 58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the

sum of $6,000.00 and upon the payment of such sums, this case is dismissed with prejudice.

       SO ORDERED.
                                    Signed: May 8, 2020




         Case 3:18-cv-00544-DSC Document 18 Filed 05/08/20 Page 1 of 1
